         Case 1:18-cv-03450-OTW Document 57 Filed 03/28/19 Page 1 of 2




                                           Joint Submission


                                                        March 28, 2019

Honorable Ona T. Wang
United States Magistrate Judge
Southern District of New York
United States Courthouse
500 Pearl Street, Courthouse 20D
New York, New York 10007-1312

           Re:       King Range, Jr. v. 217 East 26th Street, LLC, et al.
                     Case No : 1: 18-CV-03450-OTW

Dear Judge Wang:

                 The parties submit this joint letter to report their ongoing, productive discussions

to potentially resolve this matter. The Landlord ' s architect has presented a proposed permanent

ramp that would be architecturally and economically feasible. The Plaintiff and his expert are

reviewing the drawings of the ramp.

                 In light of the parties' progress, the parties respectfully request that the discovery

deadline be moved from April 22 to May 31. (See ECF No. 47 noting the current April 22

discovery date deadline). The parties had served each other with deposition notices and other

discovery as placeholders. That discovery is scheduled for the end of this week and the

following week. The parties want to pursue settlement dialogue and not discovery with its

attendant litigation expense that may not be necessary.

                 The parties would appreciate the extension so their full efforts can be devoted to

trying to resolve this matter. The parties will keep the Court informed of their ongoing efforts

and status. Thank you for your consideration of this request.
           Case 1:18-cv-03450-OTW Document 57 Filed 03/28/19 Page 2 of 2




                                            Respectfully Submitted,



                                            .K (,~~j:_ & . ht.:¼.~-k~         i ;....:..._ v...:. I"-'\
                                            Robert G. Hanski, Esq.
                                            Parker Hanski LLC
                                            40 Worth Street, 10th Floor
                                            New York, New York 10013
                                            Attorneys for Plaintiff
                                              King Range, Jr.


                                            ~h.:\. ~'-~ b. ~
                                                  I)-
                                                                          :l'~,
                                                                            ~/               tv.... 1-0 i--\..
                                            Benjamin D. Bianco, Esq.
                                            Meister Seelig & Fein LLP
                                            125 Park A venue, 7th Floor
                                            New York, New York 10017
                                            Attorneys for Landlord Defendants
                                              217 East 26th Street LLC
                                             217 East 26th Street
                                             NewcoLLC


                                            f11 '   \,J;___Q_l__°""'-'\   )v1,~v~
                                            M. William Munno
                                            Seward & Kissel LLP
                                            One Battery Park Plaza
                                            New York, New York 10004
                                            Attorneys for Tenant Defendant
                                              Tipsy Scoop LLC

SK 88888 0241 8213785
